Pratt, J.
The defendant was indicted, tried, and convicted for setting on fire a dwelling-house, in the night-time, at the time occupied by human beings. The case was submitted to the jury under a charge conspicuously clear and comprehensive, to which no exception was taken; and the verdict is amply sustained by the evidence. Indeed, the proof of guilt was so abundant and conclusive that no other result could reasonably have been expected. There are, however, numerous exceptions that require notice. It was competent and proper for the prosecution to show the situation and surroundings of the house alleged to have been burned. Such evidence was not only a part of the res gestae, but had a bearing upon the question of motive. Another answer to this exception is that the proof showed that all the houses inquired about constituted but one dwelling, and the proof was confined to a description of that one structure. The admissions of the defendant were properly admitted. The question raised by the testimony of the defendant, whether the admissions were made voluntarily or under fear, force, compulsion, or duress, was fairly submitted to the jury. At the time the admissions were received as evidence there was no proof to bring the admissions within the exceptions contained in section 395 of the Code of Criminal Procedure. In the present case the defendant was not taken before a magistrate or sworn, but the statements made by him seem to have been voluntarily made. Therefore it was not within the rule laid down in People v. Mondon, 103 N. Y. 211, 8 N. E. Rep. 496, but rather within the case of People v. McGloin, 91 N. Y. 241. It is not difficult to imagine that the conduct of the police officers was well calculated to impress the defendant with fear, considering his age and the poor intellectual capacity he has been shown to possess; yet that question was distinctly passed *351upon by the jury, and we cannot say that any legal error was committed in that regard. The letter of the father was competent, as tending to impeach his testimony. The answer to the exception to the exclusion of proof that other fires had occurred at the protectory is that no time was fixed as to their occurrence. Had the inquiry been directed to the time when the defendant’s father was employed there, or at a reasonable time-prior to the fire alleged, it would have been competent, under the proofs already submitted. We have examined the whole case, and find no error sufficient to warrant a reversal of the judgment.
Conviction affirmed.